DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 (a pair of padded pants) and Subspecies C (a pad with aligned, equally-sized voids in the first and second layer, wherein the thickness of the first pad layer is greater than a thickness of the second pad layer) in the reply filed on March 19, 2021 is acknowledged. The traversal is on the ground(s) that A) there is no patentable distinctiveness between a padded shirt and a padded pair of pants, and B) the subspecies are not mutually exclusive.
Regarding argument A, this is not found persuasive because the species have been found to be mutually exclusive, and the distinct species would require different search queries, as well as different classifications (for example, but not limited to, A41D13/0518 for a protective shirt and A41D1/08 for protective pants). Furthermore, the mutually exclusive species could result in different prior art references being applied against different claims directed to the various species.
Regarding argument B, this is not found persuasive because the subspecies are clearly presented as alternative embodiments. Paragraphs 0016-0018 clearly describe the pads as follows: “[0016] FIG. 6A illustrates a sectional view of an alternate pad, such as that of FIG. 5. [0017] FIG. 6B illustrates a sectional view of a variation of the pad of FIG. 6A. [0018] FIGS. 7A-7C illustrate a detailed view of a pad similar to that of FIG. 6A having variations of pad layers with voids.” This is consistent with the manner in which the subspecies are presented in smaller than the voids of the second layer, and claim 16 recites wherein the voids of the first layer are larger than the voids of the second layer, which are mutually exclusive features drawn to the respective alternate pads of Figs. 7A-7B.
 Applicant asserts that paragraph 0046 provides evidence that the subspecies are not mutually exclusive. However, paragraph 0046 merely describes that different embodiments can have different features, such as different sizes or alignments of the voids, and does not describe one singular embodiment having different sizes and alignments within the same embodiment. Furthermore, paragraph 0046 clearly describes the subspecies as alternate embodiments. For example, paragraph 0046 states that merely states that: “For a dual-layer pad, the voids of the first pad layer and the voids of the second pad layer may have the same shape, size, placement, and orientation so as to create equal voids through the pad layers. Alternatively, the voids may have varying shapes, sizes, placements, and/or orientations.” Additionally: “For example, as shown in FIG. 7A, the voids 518 on the first pad layer 510 may have the same shape, placement, and orientation as the voids 528 on the second pad layer 520 but with a larger size to allow more moisture to be wicked away during strenuous activities…Likewise, as shown in FIG. 7B, the voids 518 on the first pad layer 510 may have the same shape, placement, and orientation as the voids 528 on the second pad layer 520 but with a smaller size to provide a decorative color contrast between the voids 518, 528 and or descriptive design to the pads 500.”
As noted above, the distinct subspecies would require different search queries and/or would require different prior art references being applied against different claims directed to the various species.
The Examiner reminds Applicant that upon allowance of any generic independent claim, any claims directed to withdrawn species/subspecies may be considered for rejoinder as long as they do not contradict the independent claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.
Claims 1-14, 17-19, and 23-24 are presented for examination below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8, 10-14, 17, 18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite the limitation “each distal end of each void is equidistant from the distal end of its closest adjacent void.” The limitation is indefinite, as it is unclear which structure “its” refers to. Furthermore, it is unclear what is actually meant by the phrase “each distal end of each void is equidistant from the distal end of its closest adjacent void.” It is unclear what lengths are being compared to as equidistant, as only one length appears to be described from two respective distal ends of the closest adjacent void.”
Claim 4 recites the limitation “each void arm.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that claim 4 has been amended to depend from claim 1, which does not recite any void arms.
Claim 4 also recites the limitation “the vertex of each void arm.” There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear what point on each void arm is considered the vertex (usually defined as a point of intersection between two or more lines or curves). For purposes of examination, the Examiner will interpret the limitation as referring to the central vertex of each void itself (and not each void arm), according to paragraphs 0034-0035 of the specification.
Claim 7 recites the limitations “a second layer that…comprises a foam material” and “the second layer has a foam material having a second density...” The limitations in combination are indefinite, as it is unclear whether the two recitations of “a foam material” are synonymous or not. For purposes of examination, the Examiner will interpret the two recitations of “a foam material” to be synonymous. 
Claims 8 and 10 recite the limitations “wherein the first layer exhibits a Shore durometer value that is from about 25 to about 50,” “the first foam has a Shore durometer value of about 20 to about 30,” and “the second foam has a Shore durometer value of about 35 to about 45.” The limitations are indefinite, as it is unclear which Shore durometer scale is being referenced (e.g., 
Claims 12 and 13 recite the limitation “in the layer in which the void is positioned.” The limitation is indefinite, as it is unclear which void of the previously recited plurality of voids is being referenced. For purposes of examination, the Examiner will interpret the limitation as follows: “in the respective first or second layer.”
Claims 23 and 24 recite the limitation “wherein the voids comprise voids formed by die cutting.” The limitation is indefinite, as it is unclear whether the voids further include separate voids formed within the first recited voids, or if the voids are voids formed by die cutting. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the plurality of voids are formed by die cutting.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 14, 23, and 24 (regarding claims 7, 8, 10, 14, 23, and 24, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US PG Pub 2019/0075878) in view of Toms et al. (herein Toms)(US Patent No. 6,093,468).
Regarding claim 1, Abraham discloses an impact absorbing pad (100, embodiment of Fig. 14) comprising:
a first layer (130a) that: has a body-facing surface (surface facing second layer 130b, see Fig. 14) and an outer surface that is opposite the body-facing surface (surface facing away from 130b, see Fig. 14), and includes a plurality of voids (152) that extend through the first layer in a plurality of positions (see Fig. 14 and paragraphs 0094-0096); and
a covering (120, 122) that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer (see Fig. 14 and paragraph 0094).
Abraham further discloses wherein the first and second layers (130a, 130b) may be made from polymeric, impact-absorbing materials such as polyurethane, polystyrene, styrene-butadiene rubber, and silicon rubber (see paragraphs 0013-0026 and 0096) but fails to disclose wherein the first and second layers are made of foam materials.
However, Toms teaches an impact absorbing pad (10, see at least column 1, lines 5-8 and column 3, lines 47-67) comprising: a first layer (18) and a second layer (16) having different 
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s first and second polymeric materials to be first and second polymeric foam materials, as such materials are lightweight and provide relatively high resistance to impact forces.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 5, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the covering (120, 122 of Abraham) is attached to the outer surface of the first layer (surface of 130a facing away from 130b, see Fig. 14 of Abraham; note that the word “attached” merely means “connected or joined to something” and claim 5 does not require the covering to be stitched, bonded, adhered, or otherwise permanently attached to the first layer; see definition 1 of “attached” via Merriam-Webster.com).

Regarding claim 6, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the voids (152 of Abraham) exhibit equal widths (see at least Figs. 12 and 14 of Abraham).


Regarding claim 7, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed to comprise a second layer (130b of Abraham) that: has a body-facing surface (surface facing S, see Fig. 14 of Abraham) and an outer surface that is opposite the body-facing surface (surface facing first layer 130a, see Fig. 14 of Abraham), comprises a foam material (see column 6, lines 36-67 of Toms and rejection of claim 1 above), and includes a plurality of voids (152 of Abraham) that extend through the second layer in a plurality of positions (see Fig. 14 and paragraphs 0094-0096 of Abraham); wherein the foam material of the first layer has a first density, the second layer has a foam material having a second density, and the first density is different than the second density (see paragraph 0096 of Abraham and column 6, lines 36-67 of Toms).

Regarding claim 8, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the first layer (130a of Abraham) exhibits a Shore durometer value that is from about 25 to about 50 (see paragraph 0096 of Abraham).

Regarding claim 10, Abraham discloses an impact absorbing pad (100, embodiment of Fig. 14) comprising:
a first layer (130b) that: has a body-facing surface (surface facing S, see Fig. 14) and an outer surface that is opposite the body-facing surface (surface facing second layer 130a, see Fig. 14), comprises a first material of a first density (see at least paragraph 0096), and includes a 
a second layer (130a) that: has a body-facing surface (surface facing towards S and is adjacent first layer 130b) that is adjacent to the outer surface of the first layer (see Fig. 14), has an outer surface that is opposite the body-facing surface of the second layer (surface facing away from first layer 130b), comprises a second material of a second density that is different than the first density (see paragraph 0096), and includes a plurality of voids (152) that extend through the second layer in a plurality of positions (see Fig. 14 and paragraphs 0094-0096); and
a covering (120, 122) that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer (see Fig. 14 and paragraph 0094);
wherein: the first material has a Shore durometer value of about 20 to about 30, and the second material has a Shore durometer value of about 35 to about 45 (see paragraph 0096).
Abraham further discloses wherein the first and second materials may be polymeric, impact-absorbing materials such as polyurethane, polystyrene, styrene-butadiene rubber, and silicon rubber (see paragraphs 0013-0026 and 0096) but fails to disclose wherein the first and second materials are first and second foams.
However, Toms teaches an impact absorbing pad (10, see at least column 1, lines 5-8 and column 3, lines 47-67) comprising: a first layer (18) and a second layer (16) having different densities (see column 6, lines 36-67 of Toms), and a plurality of voids (12) that extend through the first and second layers (see Figs. 1, 2, and 4); wherein the first and second layers are each made of polymeric foam materials (see column 6, lines 36-67), as such materials are lightweight 
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s first and second polymeric materials to be first and second polymeric foams, as such materials are lightweight and provide relatively high resistance to impact forces.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 14, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the positions of the voids (152 of Abraham) of the first layer (130b of Abraham) correspond to the positions of the voids (152 of Abraham) of the second layer (130a of Abraham; see at least Fig. 14 and paragraphs 0094-0096 of Abraham).

Regarding claim 23, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the voids (152 of Abraham/12 of Toms) comprise voids formed by die-cutting (see paragraph 0059 of Abraham and column 11, lines 8-30 of Toms).
Furthermore, it is noted that the recitation of “voids formed by die cutting” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-

Regarding claim 24, the modified pad of Abraham (i.e., Abraham in view of Toms) is further disclosed wherein the voids (152 of Abraham/12 of Toms) comprise voids formed by die-cutting (see paragraph 0059 of Abraham and column 11, lines 8-30 of Toms).
Furthermore, it is noted that the recitation of “voids formed by die cutting” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Claims 1, 6-9, and 23 (regarding claims 7, 8, and 23, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Toms in view of Vito et al. (herein Vito)(US PG Pub 2018/0132547).
Regarding claim 1, Toms discloses an impact absorbing pad (10, see at least column 1, lines 5-8 and column 3, lines 47-67) comprising:
a first layer (18) that: has a body-facing surface (inner surface of 18, facing bottom of Fig. 2), and an outer surface that is opposite the body-facing surface (surface facing second layer 
Toms further discloses wherein the pad may be disposed and/or sewn within a pocket of a garment (see column 10, lines 42-67) but fails to specifically disclose a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer.
However, Vito teaches an impact absorbing pad (10, see at least Abstract) comprising a plurality of layers (110, 120, 130, 140) including at least a first layer (110), the pad further including a covering (50) that: covers the outer surface of a first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer (see Fig. 1 and paragraph 0033), so as to increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer (see paragraph 0033).
Therefore, based on Vito’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Toms’ pad to further include a covering that: covers the outer surface of the first layer, and extends beyond and forms a frame around at least a portion of the outer surface of the first layer; as doing so would increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer.

Regarding claim 6, the modified pad of Toms (i.e., Toms in view of Vito) is further disclosed wherein the voids (12 of Toms) exhibit equal widths (see at least Fig. 1 of Toms).



Regarding claim 8, the modified pad of Toms (i.e., Toms in view of Vito) is further disclosed wherein the first layer (18 of Toms) exhibits a Shore durometer value that is from about 25 to about 50 (see column 3, lines 48-67 of Toms; Toms discloses wherein the low density foam of the first layer can have a Shore 00 Durometer hardness from about 40 to about 70, which includes at least a portion of the claimed range). 

Regarding claim 9, Toms and Vito together further teach a garment comprising the impact absorbing pad of claim 1 (see column 4, line 66 – column 5, line 2 and column 10, lines 46-67 of Toms).

Regarding claim 23, the modified pad of Toms (i.e., Toms in view of Vito) is further disclosed wherein the voids (12 of Toms) comprise voids formed by die-cutting (see column 11, lines 8-30 of Toms).
See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Claims 10, 14, 17, and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PG Pub 2012/0164377), in view of Vito, further in view of Abraham.
Regarding claim 10, Lin discloses an impact absorbing pad (A, see Figs. 4-7 and paragraphs 0005-0006) comprising:
a first layer (15) that: has a body-facing surface (inner surface of 15, facing bottom of Fig. 7), and an outer surface that is opposite the body-facing surface (surface facing second layer 11, see at least Fig. 7), comprises a first material of a first density (see paragraphs 0016-0017), and includes a plurality of voids (17) that extend through the layer in a plurality of positions (see Figs. 5-7 and paragraph 0016); and
a second layer (11) that: has a body-facing surface that is adjacent to the outer surface of the first layer (surface facing first layer 15, see Fig. 7), and an outer surface that is opposite the body-facing surface of the second layer (outer surface facing top of Fig. 7); comprises a second material of a second density that is different from the first density (see paragraphs 0016-0017); 
Lin further discloses wherein the pad may be disposed within an elastic fabric sheath or back belt (see paragraph 0016) but fails to specifically disclose a covering that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer.
However, Vito teaches an impact absorbing pad (10, see at least Abstract) comprising a plurality of layers (110, 120, 130, 140) including at least a first layer (120) and a second layer (110), the pad further including a covering (50) that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer (see Fig. 1 and paragraph 0033), so as to increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer (see paragraph 0033).
Therefore, based on Vito’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s pad to further include a covering that: covers the outer surface of the second layer, and extends beyond and forms a frame around at least a portion of the outer surface of the second layer; as doing so would increase the comfort and/or aesthetic appearance of the pad, and/or to facilitate coupling the pad to a wearer.
Lin further discloses wherein the first and second materials are EVA materials (see paragraph 0017), but fails to explicitly disclose EVA foam materials.
However, Lin discloses wherein it is known in the art to make protective pads from materials such as polyethylene foams and EVA foams (see paragraphs 0004). It is noted that EVA foams are lightweight, easy to form, and are economical to produce.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Lin further discloses wherein the first material is a low-density EVA material and the second material is a high-density EVA material (see paragraph 0017) fails to disclose wherein the first foam has a Shore durometer value of about 20 to about 30, and the second foam has a Shore durometer value of about 35 to about 45. Lin is silent as to the exact Shore durometer values of the materials.
However, Abraham teaches an impact-absorbing pad (100, see Fig. 14) having a first, inner layer (130b) and a second, outer layer (130a), wherein the first layer has a Shore durometer value of about 20 to about 30, and the second layer has a Shore durometer value of about 35 to about 45 (see paragraph 0096), so as to provide multiple layers of impact absorbing materials having different degrees of hardness to enhance absorption and dissipation of impact forces (see paragraph 0096).
Therefore, based on Abraham’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lin’s first and second materials such that the first foam would have a Shore durometer value of about 20 to about 30, and the second foam would have a Shore durometer value of about 35 to about 
Furthermore, it is noted that Applicant has not provided any criticality for the specific claimed Shore ranges. Paragraphs 0038-0039 of the specification state: “The first pad layer 510 may have a Shore durometer (e.g., hardness) value of about 35, about 30, about 25, about 20, or other values to prevent impacts from injuring the wearer” and “The Shore durometer value of the second pad layer 520 may be the same as the Shore durometer value of the first pad 510, or it may be different. For example, the Shore durometer value of the second pad layer 520 may be about two times (2x) greater, about one and three quarter times (1.75x) greater, about one and half times (1.5x) greater, or other multiples of times greater than the Shore durometer value of the first pad 510.” As such, the exact Shore value/range does not appear to be a critical feature of the invention.

Regarding claim 14, the modified pad of Lin (i.e., Lin in view of Vito and Abraham) is further disclosed wherein the positions of the voids (17 of Lin) of the first layer (15 of Lin) correspond to the positions of the voids (17 of Lin) of the second layer (11 of Lin; see at least Figs. 5-7 and paragraphs 0016-0017 of Lin).

Regarding claim 17, the modified pad of Lin (i.e., Lin in view of Vito and Abraham) is further disclosed wherein the outer surface of the first layer (outer surface of 15 of Lin) is attached (via adhesive layer 13 of Lin) to the body-facing surface of the second layer (inner surface of 11 of Lin; see Figs. 4-7 and paragraph 0016 of Lin).

.

Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Vito, and Abraham, as applied to claim 10 above, in view of Turner (US PG Pub 2010/0319097).
Regarding claim 19, Lin, Vito and Abraham together teach the limitations of claim 10, as discussed above, but fail to explicitly teach a garment comprising the impact absorbing pad of claim 10.
However, Turner teaches a protective garment (300) comprising at least one impact absorbing pad (310) having a covering layer (311, 312) and an impact absorbing layer (313), so as to facilitate the provision of padding, cushioning, and/or impact attenuation to portions of the wearer’s body for protection purposes (see paragraphs 0026 and 0034-0038).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the impact absorbing pad together taught by Lin, Vito, and Abraham within a garment; as doing so would facilitate the provision of padding, cushioning, and/or impact attenuation to portions of the wearer’s body for protection purposes.

Claims 2-4 and 11-13 (regarding claims 3, 4, 12, and 13, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Abraham and Toms, as applied to claims 1 and 10 above, in view of Farris (US PG Pub 2017/0238648).
Regarding claim 2, Abraham and Toms together teach the limitations of claim 1, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein each shape comprises three void arms having equal lengths and that extend from a central vertex point.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising three void arms having equal lengths and that extend from a central vertex point (see annotated Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).

    PNG
    media_image1.png
    837
    734
    media_image1.png
    Greyscale

Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids to have a tri-star shape instead of a circular shape, such that each shape would comprise three void arms having equal lengths and that extend from a central vertex point; as such a shape would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort. 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 3, Abraham and Toms together teach the limitations of claim 1, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein: each void comprises a distal end, and each distal end of each void is equidistant from the distal end of its closest adjacent void.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes comprising at least one distal end (distal end of respective void arms), and each distal end of each void is equidistant from the distal end of its closest adjacent void (see annotated Fig. 6; at least paragraphs 0042-0044; and rejection under 35 USC 112 above), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids 

Regarding claim 4, Abraham and Toms together teach the limitations of claim 1, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein: each void arm comprises a distal end, and the distance between the vertex of each void arm is equidistant from the vertex of each adjacent void.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes comprising three void arms, each void arm comprising a distal end, and the distance between the vertex of each void arm is equidistant from the vertex of each adjacent void (see annotated Fig. 6; at least paragraphs 0042-0044; and rejection under 35 USC 112 above), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids 

Regarding claim 11, Abraham and Toms together teach the limitations of claim 10, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein each shape comprises three void arms that extend from a central vertex point.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising three void arms that extend from a central vertex point (see annotated Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids to have a tri-star shape instead of a circular shape, such that each shape would comprise three void arms that extend from a central vertex point; as such a shape would provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort. 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 12, Abraham and Toms together teach the limitations of claim 10, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein: each void comprises a distal end, and each distal end of each void is equidistant from the distal end of its closest adjacent void in the layer in which the void is positioned.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes comprising at least one distal end (distal end of respective void arms), and each distal end of each void is equidistant from the distal end of its closest adjacent void in the layer in which the void is positioned (see annotated Fig. 6; at least paragraphs 0042-0044; and rejection under 35 USC 112 above), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids 

Regarding claim 13, Abraham and Toms together teach the limitations of claim 10, as discussed above. Abraham further discloses wherein the voids (152) are formed in a pattern of shapes (i.e. circles, see Fig. 12 and paragraphs 0094-0096), and Toms further teaches wherein the voids (12) may comprise a pattern of shapes such as circles, ovals, squares, and the like (see column 5, line 65 – column 6, line 2) but both Abraham and Toms fail to teach wherein: each void comprises a vertex, and the vertex of each void in each layer is equidistant from the vertex of each adjacent void in the layer in which the void is positioned.
However, Farris teaches a material layer (400/802) for an article of apparel (800, see Figs. 4-14 and paragraphs 0047 and 0050-0051), wherein the padding layer comprises a plurality of voids (602) formed in a pattern of shapes, such as circular, rectangular, triangular, or tri-star shapes (see paragraphs 0029, 0043, 0044, and 0060), the tri-star shapes each comprising a vertex (central vertex point as annotated in Fig. 6), and the vertex of each void in each layer is equidistant from the vertex of each adjacent void in the layer in which the void is positioned (see Fig. 6 and at least paragraphs 0042-0044), so as to provide enhanced flexibility or stretchability in portions of the material layer for improved user comfort (see paragraphs 0041, 0047, 0051, and 0060).
Therefore, based on Farris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Abraham’s voids . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Taylor (US PG Pub 2008/0113143) teaches a dual-density, bi-layer, flexible protective padding material having hexagon-shaped voids, and Wright (US PG Pub 2016/0219979) teaches a cushioning layer having a plurality of tri-star-shaped voids.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732